Citation Nr: 1502969	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-21 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to reimbursement for medical expenses incurred at the White County Community Hospital on February 1, 2011.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969. 

This matter originally came to the Board of Veterans' Appeals (Board) from a May 2011 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Murfreesboro, Tennessee.  In November 2014, the Veteran testified before the Board at a hearing held at the RO.


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for, among other disabilities, lumbosacral strain and residuals of prostate cancer.

2.  The Veteran presented to the White County Community Hospital on February 1, 2011; he was admitted and treated for intense pain that spread down both legs and to behind the knees; diagnosed as acute low back pain.
 
3.  The emergency services provided at the White County Community Hospital were of such a nature that a reasonably prudent person would expect that delay in seeking immediate medical attention would be hazardous to life or health; VA or other federal facilities were not feasibly available, and an attempt to obtain prior VA authorization had been refused; nor is the Veteran's condition shown to have stabilized at any time prior to his discharge.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized emergency treatment rendered at the White County Community Hospital on February 1, 2011, have been met.  38 U.S.C.A. §§ 1728, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 17.53, 17.120 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable disposition, discussion of the duties to notify and assist is not necessary.  The basic facts in this case are not in dispute.  Since April 1, 1981, the Veteran has been service-connected for a low back disability, evaluated as 10 percent disabling.  He is also in receipt of a 60 percent rating for residuals related to prostate cancer.  He is in receipt of a 100 percent combined rating for his service-connected disabilities.  He now seeks payment or reimbursement for emergency treatment rendered at the White County Community Hospital on February 1, 2011. 

Congress has authorized the reimbursement or payment for unauthorized emergency medical treatment of Veterans, under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  38 U.S.C.A. § 1728 applies to Veterans who have been granted service connection for at least one disability at the time they sought treatment, or who were participants in a vocational rehabilitation program. 

As noted, service connection is currently in effect for a low back disability, evaluated as 10 percent disabling, and for prostate cancer, evaluated as 60 percent disabling.  As such, 38 U.S.C.A. § 1728 is applicable; the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1725 (which governs payment where a Veteran has not been granted service connection for the disorder treated, or is not in receipt of total compensation).  In this regard, no further discussion of payment or reimbursement under 38 U.S.C.A. § 1725 is warranted or necessary. 

According to the Veteran, a few days prior to seeking emergency care, he began to experience pain in his low back.  On February 1, 2011, the pain began to increase and become very sharp, spreading down the back of his legs.  He called the VA telecare nurse and was told to drive to the VA emergency room.  He then got into his car and waited for his wife to drive him to the nearest VA facility, located at least an hour and a half to two hours from his home.  While in the car, he experienced even more severe pain.  He called the VA and asked for advice in light of the increased pain and symptoms.  The VA nurse asked him if he had "streaking" on his legs, and his wife thought that she indeed saw such symptoms.  He was told to go to his nearest hospital for emergency care.

Records show that the Veteran was admitted to the White County Community Hospital for severe low back pain.  The Veteran reported that he had fallen 65 feet in 1970 and injured his back.  He stated that he had pain that was going down both legs to the knees.  He reported that he had called the VA and they had told him to go to the VA emergency room in Murfreesboro, but that he had felt that he could not make it that far.

VA records reflect that the Veteran called on February 1, 2011, and reported a two day history of sciatica.  He had pain in the lower back that was radiating down both legs.  He planned to report to the VA emergency room.  20 minutes later, the Veteran called back to say that he had left leg streaking and was going to his local emergency room.

The Veteran has since stated that his primary concern on February 1, 2011, was that he was experiencing some sort of recurrence related to his prostate cancer currently in remission because the symptoms that he was experiencing were unusual and severe.

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran, until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52(a)(3). 

The admission of a Veteran to a non-VA hospital at the expense of VA and under the provisions of 38 U.S.C.A § 1703 must be authorized in advance.  38 C.F.R. § 17.54; Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

Here, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) may be paid on the basis of a claim timely filed, under the following circumstances: 

(a) For Veterans with service-connected disabilities.  Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter r 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Initially, at issue in this case is whether the Veteran sought treatment for a service-connected disability.  The Board finds that he did; he sought treatment for symptoms that he believed could be related to his service-connected prostate cancer.  The diagnosis, though different, was related to his service-connected low back disability.  Thus, the first element has been met.  

Next, the Board finds that the second element; and in particular, whether the treatment rendered on February 1, 2011, was on an emergent basis, has also been met.

Pursuant to 38 U.S.C.A. § 1728, treatment for a medical emergency exists where a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  38 U.S.C.A. § 1728; 76 Fed. Reg. 79 ,069, 79,070 (to be codified at 38 C.F.R. § 17.120 ). 

Here, the Board finds that the Veteran has demonstrated that the care received at the White County Community Hospital on February 1, 2011, was for a medical emergency.  Records include calls to the VA reporting intense back pain and "streaking" which caused great fear for the Veteran and his wife.  The Veteran has provided credible and persuasive testimony that the pain that he felt on February 1, 2011, was so severe and so different than normal that he was fearful that he was experiencing some sort of emergency related to his service-connected prostate cancer.  His pain was of such a nature that he did not feel that he could drive over an hour to the VA hospital and instead made the decision to drive to his nearest emergency room located about 10 minutes from his home.  Resolving all doubt in favor of the Veteran, the Board finds that a prudent layperson would have believed that delay in seeking immediate emergency care would have been hazardous to life or health.  Hence, the second element for reimbursement is met.

Lastly, at issue in this case is the third element, and in particular, whether VA or other federal facilities were feasibly available to render treatment on February 1, 2011. 

A VA facility may be considered as not feasibly available when the urgency of the Veteran's medical condition, the relative distance of the travel involved, or the nature of the treatment required, makes it necessary or economically advisable to use non-VA facilities.  See 38 C.F.R. § 17.53; see also Cotton v. Brown, 7 Vet. App. 325 (1995). 

Records show that VA facilities in Nashville, Tennessee, and Murfreesboro, Tennessee, were available at the time to provide emergency care.  However, the closet VA hospital, that in Murfreesboro, Tennessee, was at least an hour and a half to two hours from the Veteran's home.  Under these circumstances, and resolving all doubt in favor of the Veteran, the Board finds that the nature of the treatment required by the Veteran, namely, what has been reported as severe pain and "streaking" that created intense fear in the Veteran, made it necessary or economically advisable for the Veteran to use non-VA facilities.

Moreover, the evidence of record is insufficient to show that the episode of care at issue was not a "continued medical emergency" of such a nature that the Veteran could have been safely discharged or transferred to a VA or other federal facility.  See 38 C.F.R. § 17.120(b). 

Given the foregoing, the Board finds that the evidence is at least in equipoise, and that payment or reimbursement of emergency treatment rendered at the White County Community Hospital on February 1, 2011, is warranted.  Therefore, the claim is granted.


ORDER

The claim of entitlement to payment or reimbursement for unauthorized emergency treatment rendered at the White County Community Hospital on February 1, 2011, is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


